DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Slit 22a on line 26 of page 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/619,746 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application fully encompasses claim 21 
Claim 21 of the co-pending application includes a reference to a product claim and an addition step of attaching a lid to the molded product.  The remainder of the claims are verbatim and require disclaiming to receive a patent over the other application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landman et al (2012/0132607 A1: figures 1, 1A, 5 and 8; and paragraphs 30, 37, 39, 42, 45 and 48).
Landman et al teach a two-part set of preforms comprising: a first inner preform (2) and a second outer preform (3).  The preforms are assembled together after being separately molded (paragraph 37).  The preforms are locked together by flange (22) of the inner preform being 
The container is molded by first assembling the two preforms (2 and 3), see paragraph 37.  Then the preform assembly (1) is blow molded to form the container (20), see paragraph 39.
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiser (2008/0164289 A1: figures 1, 2 and 5; and paragraphs 19 and 20).
Kiser teaches a deformable container for alcoholic beverages comprising: an external keg (outer container 34) and an internal bag (inner container 32) with a hollow space being defined between the keg and the bag.  The bag being sealed to the outer container via a press fit connection comprising an annular band (39) and a corresponding groove (unnumbered) in the mouth (31) of the outer container (32), see paragraph 19, lines 11-19 and figure 5.  The space between the inner bag and the outer container is sealed by this connection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Landman et al taken together with Kiser.
The reference to Landman et al discloses all claimed features except for the use of a protrusion and corresponding recess to seal the inner preform relative to the outer preform.
Kiser discloses a container comprising an outer keg and an inner bag with an annular band protrusion in the outer surface of the neck of the inner bag and a corresponding recess in the inner surface of the neck of the outer container.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the set of preforms of Landman et al by using an annular band protrusion and a corresponding recess as disclosed by Kiser because Landman et al state that other means for locking the first preform to the second preform can be used.  The annular band and corresponding groove are used to seal the inner cavity between an outer container and an inner bag similar to the final article formed by Landman et al and one of ordinary skill in the art would expect such a seal to work as a means for locking.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landman et al taken together with Kiser as applied to claims 13, 14, 16, 17 and 23 above, and further in view of Maas et al (EP 2203362 A1: figures 2, 3 and 17).
The combination of Landman et al and Kiser discloses all claimed features except for the inner preform having a neck that extends up and over the mouth of the outer preform.
Maas et al discloses an inner preform (3) having a lip (6) that extends over the mouth (7) of an outer preform (2) to form a composite preform that is blow molded into a composite container.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the preform set of Landman et al by having a lip of the inner preform extend over the mouth of the outer preform as disclosed by Maas et al for the .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landman et al taken together with Kiser as applied to claims 13, 14, 16, 17 and 23 above, and further in view of Hanssen et al (2016/0200562 A1: figure 1 and paragraph 15).
The combination of Landman et al and Kiser discloses all claimed features except for the slit between the outer preform and the inner preform.
Hanssen et al disclose a two part container wherein the outer layer and the inner layer are separated from each other by cuts, slits or folds.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the preform set of Landman et al by providing a slit between the inner and outer preform for the purpose of providing a positive distance between the layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barker et al (2005/0218103 A1: figure 8) illustrates a composite parison or preform having a protrusion (68) and recess (48) lock between layers of the preform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/21/2021